DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1, 3, 7, 9, 12-13, 15, 18, 20 are amended in the reply filed on 06/30/2021 is acknowledged.
Applicant’s amendments with subsequent arguments in support of the amendments, see pp. 9 and 10, filed 06/30/2021, with respect to claims 1, 7, and 13 have been fully considered and are persuasive.  The 112 (b), double patenting, and 103 rejections of 06/30/2021 has been withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art discloses a substrate processing system, comprising: a vacuum tight processing platform including a vacuum robot operable to move substrates; a factory interface having one or more docking stations operable to receive substrate carriers thereat; and a load lock chamber positioned between the vacuum tight processing platform and the factory interface, the load lock chamber, comprising: a first chamber body defining a first chamber volume located between and coupled with the vacuum tight processing platform and the factory interface, wherein the first chamber volume is selectively connectable to the factory interface and the vacuum tight processing platform 
However the prior art fails to teach or disclose the second chamber body has a central opening in a bottom wall which connects with the recess in the top wall of the first chamber body, the recess fluidly connecting the second chamber volume with a vacuum port in the first chamber body, as set forth in the present claims.  The apparatus of Gage in view of Brown and Lee fail to disclose the above limitations. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090016855, US 20050045616, US 20050045101, US 20120285621 disclose similar inventions regarding load locks in their respective disclosures, but do not disclose the allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718